Exhibit 21 SUBSIDIARIES OF THE REGISTRANT BROWN SHOE COMPANY, INC. January 31, 2009 Name State or Country of Incorporation B&H Footwear Company Limited (51% owned) Hong Kong Bennett Footwear Group, LLC Delaware Brown California, Inc. California Brown Cayman Ltd. Cayman Islands Brown Group Dublin Limited Ireland Brown Group Retail, Inc. Pennsylvania Brown Missouri, Inc. Missouri Brown Retail Development Company Louisiana Brown Shoe Asia Investment Limited Hong Kong Brown Shoe Company of Canada Ltd. Canada Brown Shoe International Corp. Delaware Brown Shoe International Sales and LicensingS.r.l. Italy Brown Shoe International Sales and Licensing Limited Hong Kong Brown Shoe International (Macau) Company Limited Macau Brown Shoe Investment Company, Inc. Delaware Brown Shoe Service Company Limited Hong Kong Brown Shoe Services Corporation Ohio Brown Texas, Inc. Texas Buster Brown & Co. Missouri DongGuan B&H Footwear Company Limited (51% owned) China DongGuan Brown Shoe Company Limited China DongGuan Leeway Footwear Company Limited China Edelman Shoe, Inc (50% owned) Delaware Great Prosper Profits Corporation British Virgin Islands Laysan Company Limited Hong Kong Leeway International Company Limited Hong Kong Maryland Square, Inc. Missouri Maserati Footwear, Inc. New York Pagoda International Corporation do Brazil, LTDA Brazil Pagoda International Footwear Limited Hong Kong Pagoda International Footwear (Macau Commercial Offshore) Ltd. Macau Pagoda Leather Limited Hong Kong Pagoda Trading North America, Inc. Missouri Putian Brown Shoe Company Limited China Shoes.com, Inc. Delaware Sidney Rich Associates, Inc. Missouri Whitenox Limited Hong Kong Exhibit 21 Subsidiaries of the Registrant (Continued) Brown Group Retail, Inc. does business under the following names: Brown Shoe Closet Factory Brand Shoes Famous Footwear Franco Sarto Naturalizer Naturalizer Outlet Supermarket of Shoes Via Spiga Warehouse Shoes Brown Shoe Company of Canada Ltd does business under the following names: F. X.
